Case: 13-3021    Document: 12      Page: 1   Filed: 02/04/2013




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             REGINALD C. SAMPSON, SR.,
                     Petitioner,

                              v.

       MERIT SYSTEMS PROTECTION BOARD,
                     Respondent.
               ______________________

                        2013-3021
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in case no. DA4324120147-I-1.
                  ______________________

                      ON MOTION
                  ______________________
                        PER CURIAM.
                         ORDER
    The United States Postal Service moves to dismiss
 Reginald C. Sampson, Sr.’s petition for review for lack of
 jurisdiction, and, in the alternative, to reform the caption
 to designate the Merit Systems Protection Board as the
 respondent.
     It appears that Sampson’s petition stems from an ini-
 tial decision of the Merit Systems Protection Board
 (“Board”) and that Sampson has filed a petition for the
 same action with both the Board and this court. Sampson
Case: 13-3021       Document: 12    Page: 2   Filed: 02/04/2013




 2                              REGINALD SAMPSON, SR.   v. MSPB

 may not simultaneously proceed in both fora. Therefore,
 if he wishes for his petition for review to proceed in this
 court, he must dismiss his Board petition.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion to dismiss is denied. If Sampson does
 not notify the court that he has dismissed his petition for
 review before the Board within 30 days of filing of this
 order, this petition will be dismissed.
     (2) The motion to reform the caption is granted. The
 revised official caption is reflected above.
       (3) The briefing schedule is stayed.


                                      FOR THE COURT

                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk


 s25